UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6205


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEONZA LAMAR CARMICHAEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00229-FL-2; 5:12-cv-00288-FL)


Submitted:   May 28, 2015                     Decided:   June 4, 2015


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deonza   Lamar  Carmichael, Appellant Pro   Se. Jennifer  P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Deonza Lamar Carmichael appeals the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                      We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Carmichael, No. 5:08-cr-00229-FL-2; 5:12-cv-00288-FL

(E.D.N.C.   Feb.   6,   2014);    see       also   United   States    v.    Foote,

__F.3d__, 2015 WL 1883538 (4th Cir. Apr. 27, 2015), petition for

cert. filed (May 12, 2015) (No. 14-9792).                We deny Carmichael’s

motion   for   appointment   of    counsel         and   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2